ACCEPTED
                                                                                              03-14-00672-CV
                                                                                                     3937630
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         1/28/2015 4:07:29 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                No. 03-14-00672-CV

                       IN THE COURT OF APPEALS               FILED IN
                                                      3rd COURT OF APPEALS
                   FOR THE THIRD DISTRICT OF TEXAS AUSTIN, TEXAS
                             AUSTIN, TEXAS            1/28/2015 4:07:29 PM
            ________________________________________________
                                                        JEFFREY D. KYLE
                                                                            Clerk
                            JOHN DALE DUNN AND
                          PATRICIA LOUISE SOMMER

                                          v.

                          MARRIOTT HOTEL CORP.
                     D/B/A RENAISSANCE AUSTIN HOTEL
            ________________________________________________
    UNOPPOSED MOTION TO DISMISS PURSUANT TO SETTLEMENT
            ________________________________________________
TO THE HONORABLE COURT OF APPEALS:

      Appellants John Dale Dunn and Patricia Louise Sommer (together,

“Appellants”) file this unopposed motion to dismiss their appeal pursuant to a

settlement between the parties. Appellants no longer wish to pursue this appeal

and, therefore, respectfully request that this Court dismiss this appeal.

                                        Respectfully submitted,

                                        _____/s/ MB CHIMENE_________
                                        THE CHIMENE LAW FIRM
                                        Michele Barber Chimene
                                        State Bar NO. 04207500
                                        15203 Newfield Bridge Ln.
                                        Sugar Land, TX. 77498
                                        PH: (713) 474-5538
                                        michelec@airmail.net
                      CERTIFICATE OF CONFERENCE

       Jane Webre, counsel for Appellee, informed the undersigned that Appellee is
is not opposed to the relief sought through this motion.


                                     _____/s/ MB CHIMENE_________


                             CERTIFICATE OF SERVICE

      A true and correct copy of this Unopposed Motion to Dismiss Pursuant to
Settlement has been served on counsel for Appellee, Jane Webre, Scott, Douglass
& McConnico, LLP, 600 Congress Ave. Ste. 1500, Austin, TX. 78701 by ECF and
email on Jan 28, 2015.


                                     _____/s/ MB CHIMENE_________




                                        2
1179007